DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ren  et al (US 20140267346 A1), and further in view of Wang et al (US 20160048980 A1).
RE claim 1, Ren teaches A game rendering method, applied to a computing device having one or more processors and memory storing a plurality of programs to be 
obtaining a resource file of a game, the resource file comprising at least one texture map required by the game rendering, the one texture map being formed by merging a plurality of textures (Fig 2#212, Fig 6, [0026] “In the memory 120, the texture data 132 include a plurality of textures, which are typically 2D images. In the texture data 132, a texture atlas 136 includes a single image that incorporates multiple smaller texture images.” [0031]); 
determining a target texture map required by a to-be-rendered mesh in a current running scene of the game; searching the resource file for textures corresponding to the target texture map; and merging the textures corresponding to the target texture map for the game rendering (Figs 6-7, [0043] “Process 200 continues as the processor 108 uses one or more shader programs, such as a combination of vertex and fragment shader programs, to select individual textures from the larger texture atlas data 136 and apply the individual textures to objects in the three-dimensional virtual environment (block 220). … generates per-vertex texture coordinates in the texture atlas. … uses the coordinates from the vertex shader to apply a portion of the texture atlas to the surface of an object in a repeated manner… he processor 108 is only required to bind the texture atlas data 136 once while reusing the individual textures from the texture atlas data 136 to apply different textures to a large number of objects in the virtual environment in an efficient manner. The textures from the texture atlas are applied to the objects in the scene in a batch processing mode… The structure model 540 is an example of an object where the processor 108 performs a repetitive texture operation 
Ren is silent RE: fragmented textures. However Wang teaches dividing a tile of renderable content into a plurality of partitions to provide a solid texture map in Figs 3-5, abstract, [0051], [0055]-[0056] facilitating reduced memory use and an optimized texture lookup operation using the solid texture map.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Ren a system and method wherein the texture map is formed of fragmented textures, as suggested by Wang, as this doesn’t change the overall operation of the system, and it could be used to facilitating reduced memory use and an optimized texture lookup operation using the solid texture map and thereby increasing system effectiveness and user experience.
When Wang is applied to Ren to utilize the texture map formed by fragmented textures, it would have been further obvious to one of ordinary skill in the art that it would select and apply the required fragmented textures for performing the search and merge operations for effective rendering of the corresponding mesh objects producing realistic textures.
Claim 7 recites limitations similar in scope with limitations of claim 1 and therefore rejected under the same rationale. In addition Ren teaches  A computing device comprising one or more processors, memory coupled to the one or more processors and a plurality of programs stored in the memory that, when executed by the one or more processors, cause the computing device to perform the corresponding method operations (Fig 1, [0024]- [0025]).
Claim 15 recites limitations similar in scope with limitations of claim 1 and therefore rejected under the same rationale. In addition Ren teaches A non-transitory computer readable storage medium storing a plurality of machine readable instructions in connection with a computing device having one or more processors, wherein the plurality of machine readable instructions, when executed by the one or more processors, cause the computing device to perform the corresponding method operations (Fig 1, [0025]).

Claims 2-5, 9-11, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ren as modified by Wang, and further in view of Anzai (US 20160071282 A1).
RE claim 2, Ren as modified by Wang teaches further comprising: before obtaining the resource file of the game: obtaining at least one texture map required by the game rendering, the texture map comprising original texture data (Ren Figs 6-7, [0029] “the processor 108 receives multiple textures, which are each formed from two-dimensional images in one embodiment. The processor 108 groups together individual textures that have the same or similar border colors (block 204). For example, FIG. 6 
performing fragmentation processing separately on each texture map to obtain a plurality of fragmented textures, each fragmented texture comprising a piece of fragmented texture data; and encapsulating the fragmented textures corresponding to the texture map into the resource file (Ren Figs 6-7, [0029] “the processor 108 receives multiple textures, which are each formed from two-dimensional images in one embodiment. The processor 108 groups together individual textures that have the same or similar border colors (block 204). For example, FIG. 6 depicts a set of textures 604 that are arranged into a completed texture map 608 using process 200. Each of the textures in the texture map 608 is formed from a rectangular arrangement of texels. …The texture atlas comprises multiple images whose pixels are referred to as texels when the images are included within the texture atlas. The texture atlas also includes protective border tiles including texels that form borders around the images in the texture atlas.” and Wang 3-5, abstract, [0051] “Browser 224 may divide tile 306A into plurality of partitions 308, which includes 16 partitions, partitions 308A-308P. Some of the partitions of plurality of partitions 308 are solid colors and some are not. Browser 224 generates a solid texture map indicating which partition(s) in the tile is a solid color.”). 
Ren as modified by Wang is silent RE: each fragmented texture comprising marginal original texture data of a preset width surrounding the fragmented texture data. However Anzai teaches in Figs 4C-D, 5 and [0030]-[0031] “the segmented image 400 is constituted by 4×4=16 block data. A region 401 as the hatched portion which is part of 102 reads out an image region (to be referred to as an extended segmented image hereinafter) as the sum of the segmented image 400 and the superimposed region 401. … a superimposed region 403 is added to the right end, left end, and lower end of the segmented image 402. Adding the superimposed region will hold the continuity of image processing on segment boundaries.” Further [0035] “The padding size determination unit 301 calculates the sizes of padding in the H and V directions in terms of pixel counts based on an effective region size and a block size.” Wherein the padding size is the preset width of the surrounding region. This can be equally applied in Ren extending the protective border tiles including texels that form borders around the images in the texture atlas (in Figs 6-7, [0029]-[0031]) to each of the fragmented textures, to protect each of the fragmented textures in the texture map reducing image artifacts. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in each fragmented texture comprising marginal original texture data of a preset width surrounding the fragmented texture data a system and method wherein each fragmented texture comprising marginal original texture data of a preset width surrounding the fragmented texture data, as suggested by Anzai, as this doesn’t change the overall operation of the system, and it could be used to produce the effect of solving the problem of a deterioration in image quality on the segment boundaries and thereby increasing system effectiveness and user experience.

RE claim 3, Ren as modified by Wang and Anzai teaches wherein the performing fragmentation processing separately on each texture map to obtain a plurality of fragmented textures comprises: selecting each texture map in sequence, and cutting the selected texture map into rows according to a first preset specification to obtain a plurality of rectangular frames; performing a fragmentation process on the original texture data comprised in the selected texture map according to a second preset specification to obtain a plurality of pieces of fragmented texture data (Wang Fig 3-5, see below Wang Fig 3, abstract, [0050] “Layer 302 is divided into tiles 306 of five columns and four rows for a total of 20 tiles. Browser 224 may divide each of the tiles into a plurality of partitions 308. The plurality of partitions may be horizontal or vertical partitions, a value of the first preset specification being greater than or equal to a sum of a value of the second preset specification and a value of twice the preset width (e.g., for particular languages having a vertical layout direction), and each of the partitions may be of unequal or equal sizes relative to each other. The height or width of each partition may be fine-tuned.”),

    PNG
    media_image1.png
    478
    422
    media_image1.png
    Greyscale
 
and obtaining the marginal original texture data of the preset width around each fragmented texture data; and filling corresponding rectangular frames with the plurality of pieces of fragmented texture data and the marginal original texture data of the preset width, a filled rectangular frame forming a fragmented texture (Anzai Figs 4C-D, 5, 7-8 and [0030]-[0031], [0044], [0046]-[0047]). 
RE claim 4, Ren as modified by Wang and Anzai teaches wherein the filling corresponding rectangular frames with the plurality of pieces of fragmented texture data and the marginal original texture data of the preset width, a filled rectangular frame forming a fragmented texture comprises: reserving a margin of the preset width on each of an upper side and a lower side of each rectangular frame, and adding the margin of the preset width on each of a left side and right side of each rectangular frame, so that 
Claims 9-11 recite limitations similar in scope with limitations of claims 2-4 and therefore rejected under the same rationale. 
Claims 16-18 recite limitations similar in scope with limitations of claims 2-4 and therefore rejected under the same rationale.

Claims 5-6, 12-13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ren as modified by Wang and Anzai, and further in view of Ando et al (US 20070180466 A1).
RE claim 5, Ren as modified by Wang and Anzai teaches wherein the encapsulating the fragmented textures corresponding to each texture map into the resource file comprises: obtaining an attribute of each texture map, the attribute comprising an ID, and offset information; generating a brief information table based on the attribute of each texture map; and storing the brief information table into a file header of the resource file, and storing the fragmented textures corresponding to each texture map into a file body of the resource file (Ren [0045] “Once a texture atlas is created from several non-repetitive textures, the value t for each texture tile will is fixed.  
Ren as modified by Wang and Anzai is silent RE: a release type, the release type comprising immediate release, automatic release, or a resident internal memory; However Ando teaches in Fig 63C, 64A and [1992] “Priority information PRIORT (priority attribute information) for removal of a corresponding resource represents a priority when removing from the data cache the corresponding resource which is not referred (used) from a title or an advanced application which is currently executed. That is, application resource elements APRELE which is not referred (used) by the advanced application are sequentially removed in the order of descending priorities. Further, as this value, it is possible to write a value of a positive number in a range from 1 to "2.sup.31-1". Removal is performed from a resource having a higher value set in the priority attribute information. ”

RE claim 6, Ren as modified by Wang, Anzai and Ando teaches further comprising: after merging the fragmented textures corresponding to the target texture map for rendering: obtaining the release type of the target texture map from the file header of the resource file; releasing the dynamic loading rows occupied by each fragmented texture of the target texture map according to the obtained release type; and merging the recycled dynamic loading rows (Anzai [0031] “The readout unit 102 deletes padding from each block data read out in the above manner under the control of the control unit 101. The readout unit 102 then combines the remaining pixels to generate line data, and inputs the data to the filter image processing unit 205.” Wherein the block data would be release/retained according to the release type priority value applying Ando Fig 63C, 64A, 65A-D and [1992]).
Claims 12-13 recite limitations similar in scope with limitations of claims 5-6 and therefore rejected under the same rationale. 
Claims 19-20 recite limitations similar in scope with limitations of claims 5-6 and therefore rejected under the same rationale.
Claims 7 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Ren as modified by Wang, and further in view of Sakurai et al (US 20180033185 A1).
RE claim 7, Ren as modified by Wang and Anzai teaches wherein the merging the fragmented textures corresponding to the target texture map for rendering comprises: cutting a preset dynamic loading region in an internal memory into rows according to the first preset specification, to form a plurality of dynamic loading rows; allocating an idle region of the dynamic loading rows; loading the fragmented textures corresponding to the target texture map in sequence into the idle region of the dynamic loading row; and reading the loaded fragmented textures from the dynamic loading rows (Anzai Figs 6, 9-11, [0067] “ the readout unit 102 reads out an extended segmented image  A data arrangement 900 in FIG. 9A is a data arrangement in the block buffer when the extended segmented image (400 and 401) shown in FIG. 4C is read out. Each filled region indicates the effective pixels of a segmented image. In addition, the hatched portion indicates the superimposed region read out from an adjacent image. The block data read out from the readout unit 102 includes the padding (702) and (708) generated by the processing unit 100. The line generation unit 312 of the readout unit 102 deletes the padding (702) in accordance with the padding position (pixel #252) and the size (four pixels) of segmented image 0. In addition, the line generation unit 312 deletes the padding (708) in accordance with the padding position (pixel #244) and the size (four pixels) of segmented image 1. The line generation unit 312 generates line data from the block data by combining the remaining pixels after the deletion of the padding. FIG. 9B shows a data arrangement 901 of the block buffer after processing. The line 312 also deletes padding in the V direction in the same manner as in padding deletion processing in the H direction.”); and submitting the fragmented textures to a rendering engine of the game for rendering (Ren Fig 2#220, [0043] “select individual textures from the larger texture atlas data 136 and apply the individual textures to objects in the three-dimensional virtual environment (block 220).” For effectively applying the fragmented texture.). 
Ren as modified by Wang and Anzai is silent RE: by using a bin-packing algorithm. However Sakurai teaches in [0050] “The texture atlas generating unit 12 merges the texture images corresponding to the nodes within the sets the node acquisition unit 11 generates, and makes each of them a single texture atlas. Incidentally, although a generating method of the texture atlas is optional, it can be implemented by solving the two-dimensional bin packing problem as in the processing at step ST114 of the node acquisition unit 11, for example. FIG. 16 shows a result of generating the texture atlases corresponding to the individual sets of FIG. 15.”
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Ren as modified by Wang and Anzai a system and method by using a bin-packing algorithm, as suggested by Sakurai, as this doesn’t change the overall operation of the system, and it could be used to effectively generate the texture atlas with the extended region and thereby ensuring system effectiveness and user experience.
Claim 14 recites limitations similar in scope with limitations of claim 7 and therefore rejected under the same rationale. 
Conclusion

US 20150310642 A1	ATLAS GENERATION BASED ON CLIENT VIDEO CONFIGURATION
US 20150235392 A1	DRAWING DATA GENERATION DEVICE AND IMAGE DRAWING DEVICE
US 20050172080 A1	Cache device, cache data management method, and computer program
US 20020007402 A1	Approach for managing and providing content to users
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411. The examiner can normally be reached Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark K ZIMMERMAN can be reached on (571)272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Sultana M Zalalee/           Primary Examiner, Art Unit 2619